Citation Nr: 9908246	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-30 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for chills and fever.

3.  Entitlement to service connection for lupus or other 
blood disease.

4.  Entitlement to service connection for malignant growths 
of the skin.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for hearing loss; 
for chills and fever; for lupus or other blood disease; for 
malignant growths of the skin; for arthritis; and for hiatal 
hernia.

The Board notes that, in a July 1999 Informal Hearing 
Presentation, the veteran's representative also listed two 
more issues as being on appeal to the Board, namely, service 
connection for a heart condition and an increased disability 
rating for service-connected post-traumatic stress disorder 
(PTSD).  These claims were adjudicated in June and May 1996 
rating decisions, respectively.  Statements on a July 1996 VA 
Form 9 substantive appeal were properly construed by the RO 
as a timely notice of disagreement with these two issues, and 
the RO issued a statement of the case in September 1996.  The 
veteran did not file a timely VA Form 9 substantive appeal 
with regard to these two claims, and therefore the Board does 
not have jurisdiction of them.  38 U.S.C.A. § 7105(a), (c), 
(d) (West 1991) ("Appellate review will be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished . . . ."); 
38 C.F.R. § 20.200 (1998); Roy v. Brown, 5 Vet. App. 554, 555 
(1993); cf. Grantham v. Brown, 114 F.3d 1156, 1159 
(Fed. Cir. 1997) (Archer, J., concurring) ("The claimant, in 
order to perfect an appeal to the BVA, 'should set out 
specific allegations of error of fact or law, such 
allegations related to specific items in the statement of the 
case.'") (quoting 38 U.S.C. § 7105(d)); 38 C.F.R. § 20.202 
(1998) ("Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination, or 
determinations, being appealed); but see Rowell, 4 Vet. App. 
at 17 (holding that lack of timely filed substantive appeal 
does not deprive Board of jurisdiction over appeal initiated 
by a timely notice of disagreement); Beryle v. Brown, 9 Vet. 
App. 24, 28 (1996) (holding that, where Board proceeded to 
review claims on appeal where no substantive appeal was 
filed, Board implicitly waived the filing requirement of the 
substantive appeal as to those claims).  The veteran was 
notified of this matter by the RO in a September 1997 letter.


FINDINGS OF FACT

1.  The veteran has a current hearing loss which meets the VA 
regulatory requirements for a current "disability" under 
section 3.385.

2.  No medical evidence has been presented or secured to 
render plausible a claim that a current hearing loss 
disability is the result of a disease or injury incurred in 
service.

3.  No medical evidence has been presented or secured 
reflecting current findings of chills and fever or to render 
plausible a claim that there exists currently a disorder or 
disability to account for the existence of current chills and 
fever, if any, or that current chills and fever, if any, are 
themselves a current disability, or that current chills and 
fever, if any, are the result of a disease or injury incurred 
in service.

4.  Medical reports, dated in the 1980s and 1990s, show 
either that lupus or systemic lupus erythematosus has been 
diagnosed in the past or that lupus or systemic lupus 
erythematosus has been considered by doctors as a possible 
diagnosis, among others, to explain certain symptoms.

5.  No medical evidence has been presented or secured to 
render plausible a claim that lupus or a "blood disease" is 
the result of a disease or injury incurred in service.

6.  No medical evidence has been presented or secured to 
render plausible a claim that malignant growths of the skin 
are the result of a disease or injury incurred in service.

7.  No medical evidence has been presented or secured to 
render plausible a claim that arthritis is the result of a 
disease or injury incurred in service.

8.  No medical evidence has been presented or secured to 
render plausible a claim that a hiatal hernia is the result 
of a disease or injury incurred in service.


CONCLUSIONS OF LAW

1.  The claim for service connection for hearing loss is not 
well grounded, and therefore there is no statutory duty to 
assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for chills and fever is 
not well grounded, and therefore there is no statutory duty 
to assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for lupus or any other 
blood disease is not well grounded, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for malignant growths of 
the skin is not well grounded, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim for service connection for arthritis is not 
well grounded, and therefore there is no statutory duty to 
assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The claim for service connection for a hiatal hernia is 
not well grounded, and therefore there is no statutory duty 
to assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Requirements For Service Connection And For
Establishing A Well Grounded Claim For Service Connection.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Alternatively, under 38 C.F.R. 
§ 3.303(b), service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself in service and is identified as such in service and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  Rose 
v. West, 11 Vet. App. 169, 171 (1998); see Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).

To establish a well grounded claim for service connection, a 
claimant has the burden to submit competent evidence to 
support each element of the claim, e.g., for direct service 
connection, (1) the existence of a current disability; (2) an 
injury sustained or disease contracted in service (this 
element usually requires VA to obtain and examine the 
veteran's service medical records which are ordinarily in the 
custody of the government); and (3) a link or nexus between 
the two.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1998) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage, 10 Vet. App. at 495.  Evidence 
submitted in support of a claim "must . . . be accepted as 
true for the purpose of determining whether the claim is well 
grounded . . . [except] when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Hearing Loss.

For claims for service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection.  38 
C.F.R. § 3.385 (1998).  "[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent."  38 C.F.R. § 3.385 (1998).

In this case, several medical reports dated in the 1990s show 
that the veteran has a severe hearing loss and an April 1996 
VA Audio examination shows that he has a current hearing loss 
which meets the VA regulatory requirements for a current 
"disability" under section 3.385.  However, no medical 
evidence has been presented or secured to render plausible a 
claim that a current hearing loss disability is the result of 
a disease or injury incurred in service.  The service medical 
records are negative for hearing problems.

Concerning this, the Board notes that the veteran has 
reported to examiners, including the April 1996 VA Audio 
examiner, that he believes his hearing loss "was probably 
related to the big guns that went off while he was in the 
service", and examiners have recorded this belief of the 
veteran in the medical history of their reports.  However, 
the Board concludes that this recordation of history by the 
veteran is not sufficient to constitute the medical evidence 
of nexus between the noise exposure in service and current 
hearing loss that is needed to make the claim well grounded.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding 
that a bare transcription of a lay history is not transformed 
into "competent medical evidence" merely because the 
transcriber happens to be a medical professional).  Moreover, 
the Board concludes that medical evidence is necessary to 
establish such a nexus because whether hearing loss is due to 
noise exposure or some other factor is not a matter that 
lends itself to lay observation but rather one that requires 
medical expertise for its support and resolution.  See 
Savage, 10 Vet. App. at 495; see also Falzone v. Brown, 8 
Vet. App. 398, 403 (1995) (citing Harvey v. Brown, 6 Vet. 
App. 390, 393 (1994) for the proposition that medical 
causation evidence may not be necessary for conditions that 
lend themselves to lay observation such as flat feet).

Because no medical evidence has been presented or secured to 
render plausible a claim that a current hearing loss 
disability is the result of a disease or injury incurred in 
service, the Board concludes that the claim for service 
connection for hearing loss is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

Chills And Fever.

The primary difficulty with establishing a well grounded 
claim for service connection for chills and fever is that 
veteran is essentially claiming service connection for 
symptoms rather than for an underlying disability or 
disabilities which may be causing the symptoms.  This 
situation is further complicated by the absence of a 
diagnosis or any medical evidence reflecting current findings 
of the symptoms or diagnoses of a disability to account for 
the symptoms.  (However, the Board notes below in rendering a 
decision on the claim for service connection for lupus that a 
medical dictionary lists "fever" among the symptoms of 
systemic lupus erythematosus (SLE) and VA medical reports, 
dated in the 1980s and 1990s, indicate that doctors 
considered lupus or SLE as a possible diagnosis to explain 
certain symptoms the veteran was manifesting at the time.)
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  The veteran has the burden to 
bring evidence to render plausible the existence of the 
disability for which he is claiming service connection in 
order to establish a well grounded claim.  Until he does, the 
VA does not have the duty to assist him in developing facts 
pertinent to his claim, including assisting him by affording 
him a medical examination at VA expense.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Grivois v. Brown, 6 Vet. App. 136, 
139-40 (1994) (noting that "implausible claims should not 
consume the limited resources of the VA and force into even 
greater backlog and delay those claims which . . . require 
adjudication."). 

Although acceptable lay evidence may constitute competent 
evidence when it comes to describing symptoms or 
manifestations of a disease, a veteran's statements as to 
symptomatology, without medical evidence of an underlying 
impairment capable of causing the symptoms alleged, generally 
cannot constitute plausible evidence of the existence of a 
current disability for VA service connection purposes.  
Compare Espiritu v. Derwinski, 1 Vet. App. 492, 494 (1992), 
with Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  For 
example, where medical science has been unable to determine 
with certainty an underlying cause of certain symptoms -- 
even when those symptoms have been alleged in common by 
numerous veterans who constitute a specific population of 
veterans rather than being alleged by just one veteran -- 
special legislation was necessary to enable VA to assist that 
population of veterans.  38 U.S.C.A. § 1117 (West 1991 and 
Supp. 1997); 38 C.F.R. § 3.317 (1997).  Furthermore, even 
where complaints of pain are attributed to an underlying 
disability for which service connection has been granted, 
pain which is not shown by the medical evidence to have any 
effect whatsoever on the functional use of the part it is 
alleged to afflict generally does not warrant a compensable 
disability.  See, e.g., 38 C.F.R. § 4.40 (1997) (noting that 
functional loss may be due to pain but also noting that pain 
should be "supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the 
motion.").

Because no medical evidence has been presented or secured 
reflecting current findings of chills and fever or to render 
plausible a claim that there exists currently a disorder or 
disability to account for the existence of current chills and 
fever, if any, or that current chills and fever, if any, are 
themselves a current disability, the Board concludes that the 
claim for service connection for chills and fever is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

Lupus Or Other Blood Disease.

VA medical reports, dated in the 1980s and 1990s, reflect a 
diagnosis of lupus or "SLE", systemic lupus erythematosus, 
which is "an inflammatory connective tissue disease with 
variable features frequently including fever, weakness and 
fatigability, joint pains or arthritis resembling rheumatoid 
arthritis, diffuse erythematous skin lesions on the face, 
neck, or upper extremities, with liquefaction degeneration of 
the basal layer and epidermal atrophy, lymphadenopathy, 
pleurisy or pericarditis, glomerular lesions, anemia, 
hyperglobulinemia, and a positive LE cell test with serum 
antibodies to double-stranded DNA and acidic nuclear protein 
(Sm)."  Stedman's Medical Dictionary 1001 (26th ed. 1995).  
The reports show that doctors either diagnosed SLE or at 
least considered it a possible diagnosis, among others, to 
explain certain symptoms.

However, no medical evidence has been presented or secured to 
render plausible a claim that lupus or any "blood disease" 
is the result of a disease or injury incurred in service.  
Moreover, the Board concludes that whether lupus or any 
"blood disease" is the result of a disease or injury 
incurred in service is a medical matter requiring medical 
evidence for its support and resolution and is not the type 
of matter that lends itself to lay observation.  See Savage, 
10 Vet. App. at 495; see also Falzone, 8 Vet. App. at 403 
(citing Harvey v. Brown, 6 Vet. App. 390, 393 (1994) for the 
proposition that medical causation evidence may not be 
necessary for conditions that lend themselves to lay 
observation such as flat feet).  Accordingly, the Board 
concludes that the claim for service connection for lupus and 
any other blood disease is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

Malignant Growths Of The Skin.

VA medical reports, dated in the 1990s, show that the veteran 
has had malignant growths of the skin removed.  Specifically, 
an October 1991 VA pathology report shows a diagnosis of 
squamous cell carcinoma of the skin of the left cheek.  In 
December 1993, a VA biopsy showed basal cell carcinoma of the 
skin of the right nose.

However, no medical evidence has been presented or secured to 
render plausible a claim that malignant growths of the skin 
are the result of a disease or injury incurred in service.  
In this regard, the Board notes that the service medical 
records show that the veteran sustained a cold injury to his 
feet and hands while serving in combat in World War II in 
Ardennes Forest in Belgium from December 1944 to January 1945 
during which time he was continually exposed to cold and 
dampness for two weeks.  Service connection has been granted 
for residuals of frozen feet and frozen hands.  Moreover, the 
Board notes that the criteria for evaluating residuals of 
cold injury in the VA Schedule for Rating Disabilities 
specifically notes that squamous cell carcinoma may be a 
complication at the site of a cold injury scar.  However, the 
service medical records do not reflect that the veteran 
sustained any cold injury to his face or cheeks.  Rather, 
several examination reports pertaining to the skin in service 
specifically reflected that the skin was "clear" or 
"smooth, warm, dry and elastic with icterus, petechiae or 
eruptions", except for the skin of the feet which was 
described as cold and cyanotic.  In addition, no medical 
evidence has been presented or secured to render plausible a 
claim that the squamous cell carcinoma of the left cheek, 
removed in October 1991, was the result of a cold injury to 
the left cheek in service, if any.

Because no medical evidence has been presented or secured to 
render plausible a claim that malignant growths of the skin 
are the result of a disease or injury incurred in service, 
the Board concludes that the claim for service connection for 
malignant growths of the skin is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  In so concluding, the 
Board notes that whether malignant growths of the skin are 
the result of a disease or injury incurred in service is a 
medical matter requiring medical evidence for its support and 
resolution and is not the type of matter that lends itself to 
lay observation.  See Savage, 10 Vet. App. at 495; see also 
Falzone, 8 Vet. App. at 403 (citing Harvey v. Brown, 6 Vet. 
App. 390, 393 (1994) for the proposition that medical 
causation evidence may not be necessary for conditions that 
lend themselves to lay observation such as flat feet).

Arthritis.

VA medical records show that extensive degenerative changes 
of the lumbar spine were diagnosed on an x-ray report in May 
1975.  A VA examiner diagnosed degenerative arthritis of the 
spine on an examination report in September 1975.  A December 
1975 letter from a private physician, F. T. Rutherford, Jr., 
M.D., reflects that the veteran "was started on arthritis 
medication."  A May 1976 VA Hospital Summary shows a 
diagnosis of degenerative arthritis of spine with 
degenerative disc disease.  In February 1985, a VA Hospital 
Discharge Summary showed a diagnosis of symmetrical 
inflammatory polyarthritis of uncertain cause.  

Although there is no recent medical evidence of arthritis -- 
assuming, without deciding, that the veteran still currently 
has arthritis -- no medical evidence has been presented or 
secured to render plausible a claim that arthritis is the 
result of a disease or injury incurred in service.  Moreover, 
the Board concludes that whether arthritis is the result of a 
disease or injury incurred in service is a medical matter 
requiring medical evidence for its support and resolution and 
is not the type of matter that lends itself to lay 
observation.  See Savage, 10 Vet. App. at 495; see also 
Falzone, 8 Vet. App. at 403 (citing Harvey v. Brown, 6 Vet. 
App. 390, 393 (1994) for the proposition that medical 
causation evidence may not be necessary for conditions that 
lend themselves to lay observation such as flat feet).  
Accordingly, the Board concludes that the claim for service 
connection for arthritis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

Hiatal Hernia.

An April 1961 VA Narrative Summary shows a diagnosis of an 
incarcerated epigastric hernia.  A September 1993 VA 
endoscopic report shows a diagnosis of erosive esophagitis 
with hiatal hernia.  A January 1994 VA endoscopic report 
shows diagnoses of hiatal hernia and resolved esophagitis.

Although there is no recent medical evidence showing the 
existence of a hiatal hernia -- assuming, without deciding, 
that the veteran still currently has a hiatal hernia -- no 
medical evidence has been presented or secured to render 
plausible a claim that a hiatal hernia is the result of a 
disease or injury incurred in service.  Moreover, the Board 
concludes that whether a hiatal hernia is the result of a 
disease or injury incurred in service is a medical matter 
requiring medical evidence for its support and resolution and 
is not the type of matter that lends itself to lay 
observation.  See Savage, 10 Vet. App. at 495; see also 
Falzone, 8 Vet. App. at 403 (citing Harvey v. Brown, 6 Vet. 
App. 390, 393 (1994) for the proposition that medical 
causation evidence may not be necessary for conditions that 
lend themselves to lay observation such as flat feet).  
Accordingly, the Board concludes that the claim for service 
connection for a hiatal hernia is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hearing loss; for chills and fever; 
for lupus or other blood disease; for malignant growths of 
the skin; for arthritis; and for hiatal hernia is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 
- 13 -


- 1 -


